Citation Nr: 9913960	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  97-32 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Determination of an initial rating for service-connected 
status post subtotal thyroidectomy, with neck pain and 
swallowing difficulty due to adhesion to thyroid cartilage.

2.  Determination of an initial rating for service-connected 
right-sided chronic pain, secondary to hepatitis sequelae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which granted service connection for 
status post subtotal thyroidectomy, with neck pain and 
swallowing difficulty due to adhesion to thyroid cartilage, 
and for right-sided chronic pain secondary to hepatitis 
sequelae.  The veteran, who had active service from March 
1951 to April 1960, appealed the ratings assigned both 
disabilities, and the case was referred to the Board for 
appellate review. 

The veteran's notice of disagreement and substantive appeal 
explicitly addressed only the issues noted on the front page 
of this decision, which are the only issues before the Board 
at this time.


FINDINGS OF FACT

1. Status post subtotal thyroidectomy, with neck pain and 
swallowing difficulty due to adhesion to thyroid cartilage, 
is primarily manifested by hoarseness, with nodules on the 
thyroid gland.  

2.  The disability picture presented by the veteran's right-
sided chronic pain, secondary to hepatitis sequelae, more 
closely approximates minimal liver damage with associated 
fatigue, anxiety, and gastrointestinal disturbance 
necessitating dietary restriction. 


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation of 30 percent 
for status post subtotal thyroidectomy, with neck pain and 
swallowing difficulty due to adhesion to thyroid cartilage, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§  4.7, 4.20, 4.119, Diagnostic Codes 6516, 7999-
7902 (1998).

2.  The schedular criteria for an evaluation of 30 percent 
for right-sided chronic pain secondary to hepatitis sequelae, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.115, Diagnostic Code 7345 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is appealing the original assignment of 
disability evaluations following awards of service 
connection, and, as such, the claims for the increased 
evaluations are well-grounded.  38 U.S.C.A. § 5107(a); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Moreover, an 
appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved and 
contemplates staged ratings, where warranted.  Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan 20, 1999).  After 
reviewing the record, the Board finds that no further action 
is necessary to meet the duty to assist the veteran with the 
development of evidence in connection with his claims.  38 
U.S.C.A. § 5107(a). 

I.  Status Post Subtotal Thyroidectomy

Service connection for status post subtotal thyroidectomy, 
with neck pain and swallowing difficulty due to adhesion to 
thyroid cartilage, was granted by the RO in April 1997, and a 
20 percent evaluation was assigned, effective October 1996.  

The veteran contends that the 20 percent evaluation does not 
accurately reflect the severity of his disability.  He 
maintains that the rating criteria "do not identify all 

the problems that I experience nor do they adequately 
describe the limitations that I have."  In his substantive 
appeal and at a personal hearing, the veteran maintained 
further that: he suffers from constant pain; upon waking in 
the morning, the skin on his neck is tight, becoming "very 
loose" later in the day; turning his neck or lifting his 
chin pulls the skin of his chest, causing pain; he has 
suffered from choking spells in the past; he has difficulty 
swallowing; his voice is hoarse; and, on occasion, he has 
been unable to talk at all. 

A December 1996 VA examination report noted that the veteran 
complained that, since his thyroidectomy in service, he has 
had a sensation of pulling and hurting "all the time" in 
the anterior neck, extending laterally to both sides.  In 
addition, he complained of choking spells occurring "seven 
to eight times in the last six years from 1990," and of 
swelling of the neck which, on occasion, prevented him from 
speaking.  The examiner stated that the pharynx and 
hypopharynx were clear, there was no inflammation of the 
nasopharynx, and the pyriform fossae appeared normal.  
Examination of the larynx revealed that the veteran was able 
to "swallow okay and the voice is clear."  A thyroid 
stimulating hormone test was normal.  The diagnosis was pain 
in the neck area and mild swallowing difficulty, both 
secondary to thyroidectomy operation.   

Private treatment records from December 1997 noted that the 
veteran continued to make the same complaints.  Examination 
of his neck revealed that it was "well healed, no worse."  
An entry noted "flex scope . . . clear no lesions, cords 
move well," and "his voice seems like someone with 
reflux."  The diagnosis was hoarseness.  

VA treatment records from March 1997 to March 1998 indicate 
that the veteran continued to complain of hoarseness and 
difficulty swallowing.  An ultrasound of the thyroid in June 
1997 detected three nodules on the left lobe of the thyroid, 
two of which were noted to be cystic.  



The veteran underwent another VA examination in April 1998.  
The examination report indicated that a modified barium 
swallow had been performed in April 1997, and no dysphasia 
was noted.  The report indicated further that a CT 
(computerized tomography) scan had been performed, which 
revealed a small cyst in the right and left thyroid gland 
without evidence of other significant abnormal findings.  The 
report noted that the veteran complained of difficulty 
swallowing his saliva since his thyroid operation, but that 
he had no dysphasia to solids or liquids.  The veteran also 
complained of neck pain with periodic flare-ups.  The pain 
was described as five on a scale of one to ten.  The veteran 
reported no functional impairment during the flare-ups, and 
the examiner stated that the veteran suffered from no 
impairment in the activities of daily living.  Range of 
motion of the neck was noted to be free and normal, with no 
pain on motion, no spasm, and no postural abnormalities.  The 
diagnosis was neck pain probably not related to prior 
subtotal thyroidectomy.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilties 
and the criteria for specific ratings.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  When a condition that is not listed 
in VA's Schedule for Rating Disabilities is encountered, VA 
may rate under a closely related disease or injury in which 
not only the functions affected but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  

The veteran's status post subtotal thyroidectomy, with neck 
pain and swallowing difficulty due to adhesion to thyroid 
cartilage, has been rated by analogy to nontoxic adenoma of 
the thyroid gland, under 38 C.F.R. § 4.119, Diagnostic Code  
7902.  Under that code, a 20 percent evaluation is the 
maximum evaluation and is warranted when there is 
disfigurement of the head or neck.  As the medical evidence 
does not indicate that status post subtotal thyroidectomy, 
with neck pain 

and swallowing difficulty due to adhesion to thyroid 
cartilage, causes disfigurement of the head or neck, the 
preponderance of the evidence is against an evaluation in 
excess of 20 percent under that code.

Diagnostic Code 6516, pertaining to chronic laryngitis, is 
also for consideration.  That code provides that hoarseness, 
with inflammation of vocal cords or mucous membrane, warrants 
a 10 percent evaluation.  Hoarseness, with thickening or 
nodules of cords, polyps, submucous infiltration, or 
premalignant changes on biopsy warrants the maximum schedular 
evaluation of 30 percent.  In view of the examination 
findings of hoarseness and nodules of the thyroid gland, the 
Board finds that the disability picture presented by the 
veteran's postoperative subtotal thyroidectomy more nearly 
approximates the criteria for a 30 percent rating under 
Diagnostic Code 6516 and that entitlement to that rating is 
established.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.97, 
Diagnostic Code 6516.    


II.  Hepatitis Sequelae

Service connection for right-sided chronic pain secondary to 
hepatitis sequelae, was granted by the RO in April 1997, and 
a 10 percent evaluation was assigned, effective October 1996.  

The veteran contends that the 10 percent evaluation does not 
accurately reflect the severity of his disability.  He 
maintains that he suffers from pain on the lower right side, 
just above the stomach, which prevents him from sleeping.  In 
addition, he maintains that he suffers from bloating, gastric 
distress, loss of appetite, and general fatigue.

A December 1996 VA hematologic disorders examination report 
noted that the veteran complained of slight right-sided pain 
below the ribs and extending to the kidney area on that same 
side, with occasional shooting pain upward into the 
shoulders.  The examiner found the veteran's abdomen to be 
flat, soft and 

nontender.  No hepatosplenomegaly or masses were noted.  
Bowel sounds were positive.  There was no active disease 
present and no acute attacks or sickling crises were noted, 
with no resultant change in the level of physical activity 
experienced by the veteran.  Ultrasound of the abdomen was 
described as negative and complete blood count testing was 
within normal limits.  The diagnosis was right-sided pain 
secondary to hepatitis sequelae.

Private treatment records from December 1997 noted that the 
veteran sought treatment for abdominal pain or tenderness of 
the liver.  VA treatment records from March 1997 to March 
1998 indicated that the veteran continued to complain of pain 
in the abdomen, on the right side.  He initially felt that 
this was due to gallstones, but additional testing ruled out 
gallstones.  His abdominal pain was ultimately identified as 
irritable bowel syndrome and gastroesophageal reflux disease.  

The veteran testified at a personal hearing in February 1998 
that he suffered from gastroesophageal reflux that caused 
pain in the stomach and liver, as well as bloating.  He 
stated that the bloating or swelling occurred every morning.  
He stated further that he suffered from fatigue and "no 
ambition," and that the pain and bloating from his liver and 
stomach prevented him from sleeping at night. He testified 
that, because of gastrointestinal distress, he was able to 
eat very little; he usually only had soup and/or a sandwich.  
In addition, he indicated that he suffered from depression 
due to his service-connected disorder.

An April 1998 VA examination report noted that the veteran 
reported a one and a half year history of a "bloating 
sensation," and a history of epigastric pain, but no pain at 
the time of the examination, and no hematochezia, melena, 
nausea, distention, vomiting or reflux.  The veteran was 
noted to be on a regular diet, to have gained 35 lbs. during 
the previous six months, and his appetite and state of 
nutrition were described as good.  He was not on any 
treatment, he had no anemia, and reported no fatigue, 
weakness, depression, or anxiety.  The examiner reported that 
an esophagogastreduodenoscopy with biopsy had been performed 
in October 1997 and that the veteran had been diagnosed with 
mild gastritis with negative 

helicobacter pylori.  The examiner reported further that 
upper gastrointestinal series and an ultrasound of the 
gallbladder, performed in April 1997, were both negative.  An 
abdominal ultrasound performed in October 1997, indicated 
mild thinning of the right renal cortex, etiology not 
apparent.  The diagnosis was mild gastritis, with right-sided 
abdominal pain, with no evidence of dysphasia or 
gastroesophageal reflux disease, and status post hepatitis.

Diagnostic Code 7345 provides that healed, nonsymptomatic 
infectious hepatitis warrants a noncompensable evaluation.  A 
10 percent evaluation is warranted for infectious hepatitis 
manifested by demonstrable liver damage with mild 
gastrointestinal disturbance.  A 30 percent evaluation 
requires minimal liver damage with associated fatigue, 
anxiety, and gastrointestinal disturbance of a lesser degree 
and frequency than that required for a 60 percent evaluation, 
but necessitating dietary restriction or other therapeutic 
measures.  A 60 percent evaluation requires moderate liver 
damage and disabling recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental depression.
  
Following a review of the record, the Board finds that the 
disability picture presented by the veteran's right-sided 
chronic pain, secondary to hepatitis sequelae, more nearly 
approximates the criteria for a 30 percent rating. In this 
connection, the Board finds that the veteran's statements 
concerning gastrointestinal distress, fatigue, and a 
restricted diet are credible.  However, moderate liver 
damage, required for a 60 percent rating, has not been 
demonstrated.  Entitlement to an evaluation of 30 percent for 
right-sided chronic pain, secondary to hepatitis sequelae, is 
established.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Code 7345.    




ORDER

An evaluation of 30 percent for status post subtotal 
thyroidectomy, with neck pain and swallowing difficulty due 
to adhesion to thyroid cartilage, is granted, subject to 
governing criteria concerning the payment of monetary awards.

An evaluation of 30 percent for right-sided chronic pain 
secondary to hepatitis sequelae, is granted, subject to 
governing criteria concerning the payment of monetary awards.


		
	JAMES A. FROST 
	Acting Member, Board of Veterans' Appeals

 

